Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a main conveying path” multiple times.  It is unclear if the initially recited “a main conveying path” is the same or different from the later recited “a main conveying path”.  In other words, it is unclear how many different main conveying paths are claimed in claim 1.  
Also, claim 1 recites “a conveyed sheet” multiple times.  It is unclear if the same sheet or multiple different sheets are referred to throughout claim 1.  Claims 2-14 and 16-20, which depend from claim 1, have the same indefiniteness issues as outlined above with regard to claim 1.
Claim 1 recites “a conveyed sheet”.  Then, each of the claims 4-8 and 17-20 also recites “a conveyed sheet”.  It is unclear if the later recited “a conveyed sheet” in each of the claims 4-8 and 17-20 is the same or different from the previously recited “a 
The term “relatively thin” in claim 10 is a relative term which renders the claim indefinite. The term “relatively thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, this recitation renders claim 10 indefinite.
Claim 13 depends from claim 1.  Claim 1 recites “a main conveying path”, and also recites “a side conveying path”.  After this, claim 13 again recites “a main conveying path”, and again recites “a side conveying path”.  It is unclear how many different main conveying paths and how many different side conveying paths are claimed in claim 13.
  Claim 14 depends from claim 1.  Claim 1 recites “a main conveying path”.  After this, claim 14 again recites “a main conveying path”.  It is unclear how many different main conveying paths are claimed in claim 14.
Claim 15 recites the limitation "the second position".  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-14, 16, 19 and 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0017209 (Kushida et al.) (hereinafter “Kushida”).
Regarding claim 1, Figs. 1-13C show a deflecting device for deflecting a conveyed sheet, comprising: 
a guiding assembly (Fig. 1) having an inlet (7) for receiving a conveyed sheet from an upstream section (between 6 and 9) of a main conveying path (path from 37 to 7), 
a primary outlet (74) for discharging a conveyed sheet onto a downstream section (4) of a main conveying path (path from 80 to 4), 
a secondary outlet (86) for discharging a conveyed sheet onto an initial section (section adjacent 86) of a side conveying path (path from 86 to 55), and
a passing area (area between 7 and 80) for passing a conveyed sheet from the inlet (7) towards the primary outlet (74); and 
a deflector (80) for deflecting a conveyed sheet towards the secondary outlet (86), movable into a receiving position (position of 80 moving between Figs. 3B and 4A) for receiving a leading edge of a conveyed sheet inside the passing area (path from 7 to 80) and movable into a discharge position (position in Fig. 5B) for discharging a leading edge of a conveyed sheet towards the secondary outlet (86), wherein the deflector (80) 
wherein a functional portion of the deflector (80) is configured to be inserted into the passing area (area between 7 and 80) on the one side of the curved trajectory when the deflector (80) moves into the receiving position (position of 80 moving between Figs. 3B and 4A), and to be retracted from the passing area (area between 7 and 80) on the one side of the curved trajectory when the deflector (80) moves out of the discharge position (Fig. 5B).  
Regarding claim 2, Figs. 1-13C show that the functional portion is configured to be inserted into the passing area (area between 7 and 80) from a side of the passing area (area between 7 and 80) opposite a side of the passing area (are between 7 and 80) facing the secondary outlet (86).  
Regarding claim 3, Figs. 1-13C show that the deflector (80) is configured to move through the receiving position (position of 80 moving between Figs. 3B and 4A) at a certain speed before moving into the discharge position (Fig. 5B).  
Regarding claim 5, Figs. 1-13C show that a deflector surface for receiving a leading edge of a conveyed sheet has an inclined orientation with respect to the upstream section (between 6 and 9) of the main conveying path (path from 37 to 7) in the receiving position (position of 80 moving between Figs. 3B and 4A) of the deflector (80).  
Regarding claim 6, Figs. 1-13C show that a deflector surface for discharging a leading edge of a conveyed sheet extends in line with the initial section (adjacent 86) of 
Regarding claim 7, as best understood, Figs. 1-13C show that a speed of motion of the functional portion has a component extending in parallel to a deflector surface for receiving a leading edge of a conveyed sheet when the deflector (80) moves through the receiving position (position of 80 moving between Figs. 3B and 4A).  
Regarding claim 8, as best understood, Figs. 1-13C show that a speed of motion of the functional portion has a component extending in parallel to a deflector surface for discharging a leading edge of a conveyed sheet when the deflector (80) moves into the discharge position (position in Fig. 5B).  
Regarding claim 9, Figs. 1-13C show that a path of motion of the functional portion is straight or curved. 
Regarding claim 10, Figs. 1-13C show that the functional portion has a relatively thin lip section.  See, e.g., left end of element 80.
Regarding claim 11, Figs. 1-13C show that the functional portion has an elongated shape.  See shape of element 80.
Regarding claim 12, as best understood, Figs. 1-13C show that the functional portion is configured to be inserted into the passing area (area between 7 and 80) at an acute angle with respect to the main conveying path (path from 37 to 7) or at least the upstream section (between 6 and 9) thereof.  
Regarding claim 13, Figs. 1-13C show a sheet handling system having a main conveying path (path from 37 to 7) and a side conveying path (path from 86 to 55) for sheets to be conveyed along, comprising the sheet deflecting device according to 
Regarding claim 14, Fig. 1 shows a printing system having a main conveying path (path from 37 to 7 and then over to 80) comprising a printing path (path from 39 to 80) for conveying a stream of individual sheets of an image recording medium past a print engine (including 5, 3 and 21), and a returning path (from 86 to 14) for returning certain sheets of the image recording medium from an end of the printing path (from 39 to 80) back to a start of the printing path, the printing system comprising the deflecting device according to claim 1 for selectively deflecting sheets of the image recording medium from the main conveying path (path from 37 to 7 and then over to 80) to the returning path (from 86 to 14).  
Regarding claim 16, Figs. 1-13C show that the deflector (80) is configured to move through the receiving position (position of 80 moving between Figs. 3B and 4A) at a certain speed before moving into the discharge position (position in Fig. 5B). 
Regarding claim 19, Figs. 1-13C show that a deflector surface for receiving a leading edge of a conveyed sheet has an inclined orientation with respect to the upstream section (between 6 and 9) of the main conveying path (path from 37 to 7) in the receiving position (position of 80 moving between Figs. 3B and 4A) of the deflector (80).  
Regarding claim 20, Figs. 1-13C show that a deflector surface for receiving a leading edge of a conveyed sheet has an inclined orientation with respect to the upstream section (between 6 and 9) of the main conveying path (path from 37 to 7) in .
4.	Claims 15, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 1-197266 (hereinafter “JP’266”).
Regarding claim 15, Figs. 1-2(c) disclose a method for deflecting a conveyed sheet (4) from a main conveying path (path from 2 to 12 and then down to 19, 20 and 24 in Figs. 1 and 2(c)) towards a side conveying path (path from 12 to 18, 17 and 23 in Fig. 2b), comprising the steps of:
bringing a deflector (6) into the main conveying path (path from 2 to 12 and then down to 19, 20 and 24 in Figs. 1 and 2(c)) ahead of the sheet (4) in a first position (position in Fig. 2(a)) in which a surface (6b) provided on the deflector (6) is arranged for receiving a leading edge of the sheet (4) and guiding the leading edge towards a discharge end of the deflector (6) in a direction deviating from the direction of conveyance along the main conveying path (path from 2 to 12 and then down to 19, 20 and 24 in Figs. 1 and 2(c));
after receiving the leading edge, moving the deflector (6) towards a position (position in Fig. 2(b)) in which the discharge end is positioned closer to an initial section (section in Fig. 2(b)) of the side conveying path (path from 12 to 18, 17 and 23 in Fig. 2b) than in the first position (position in Fig. 2(a)); 
discharging the leading edge onto the initial section (section in Fig. 2(b)) of the side conveying path (path from 12 to 18, 17 and 23 in Fig. 2b), and 
retracting (rotating) the deflector (6) from the second position (position in Fig. 2(b)) and the main conveying path (path from 2 to 12 and then down to 19, 20 and 24 in Figs. 1 and 2(c)).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kushida as applied to claims 1-3 above, and further in view of U.S. Patent No. 6,460,844 (Clifford et al.) (hereinafter “Clifford”).  With regard to claims 4, 17 and 18, Kushida teaches all of the limitations of these claims, except for speed of the sheet versus speed of the function portion of the defector, as claimed.
Clifford teaches that it is well-known in the art to move a functional portion of deflector (110) at least as fast as a conveyed sheet when the deflector (110) moves from a receiving position into a discharge position, for the purpose of ensuring that sheets enter and exit feed surfaces quickly to allow sufficient time for sheet offset.  See, e.g., Column 9, lines 23-27.  It would have been obvious to one having ordinary skill in the art before the effective filing date to move the functional portion of the deflector (80) of Kushida at least as fast as a conveyed sheet, for the purpose of ensuring that sheets Clifford.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653